Citation Nr: 0618897	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for inadequate 
personality with insomnia.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcers.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

5.  Entitlement to service connection for headaches on the 
merits. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for chronic ear 
infections.

8.  Entitlement to service connection for neuropathy.

9.  Entitlement to service connection for a prostate 
disorder.

10.  Entitlement to service connection for a stomach disorder 
with diarrhea and pain.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

12.  Entitlement to an effective date earlier than March 6, 
2001 for the award of service connection for tinea pedis.

13.  Entitlement to an effective date earlier than March 6, 
2001 for the award of service connection for chloracne.   

14.  Entitlement to an increased initial disability rating 
for chloracne, evaluated as 10 percent disabling from March 
6, 2001 and as 30 percent disabling from August 30, 2002.

15.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1964 to January 1968 
and from November 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, November 2003, and June 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

The Board notes that the RO has characterized one of the 
issues as entitlement to an effective date earlier than 
August 30, 2002 for the award of a 30 percent disability 
rating for chloracne.  However, review of the claims folder 
reveals that the veteran appealed the original disability 
rating assigned when the RO granted service connection for 
the disability.  Therefore, the issue is more appropriately 
phrased as the Board has cited it above.  

The veteran's appeal originally included the issues of 
service connection for tinea pedis and chloracne.  The RO 
resolved those issues in the veteran's favor in a November 
2003 rating decision, such that those claims are not 
currently before the Board.  

The veteran's January 2005 statement accepted in lieu of a VA 
Form 9, Appeal to Board of Veterans' Appeals, includes new 
claims for service connection for acute otitis media, 
bilateral upper extremity radiculopathy, and allergic 
rhinitis.  The RO has not developed or adjudicated these 
claims.  The matter is referred to the RO for the appropriate 
action.   

The issues of new and material evidence to reopen claims for 
service connection for residuals of a back injury, inadequate 
personality with insomnia, and ulcers; service connection for 
headaches on the merits; and service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for headaches in a March 
1993 rating decision that the veteran did not appeal.  

2.  Evidence received since the March 1993 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
headaches.

3.  There is no evidence of chronic ear infections in service 
and no competent evidence of a nexus between the veteran's 
current chronic otitis externa and his periods of active 
service from June 1964 to January 1968 and November 1974 to 
February 1975.  

4.  There is no competent evidence of a current diagnosis of 
neuropathy.

5.  There is no evidence of chronic prostate disorder in 
service or for many years thereafter and no competent 
evidence of a nexus between the veteran's current 
prostatitits and his periods of active service from June 1964 
to January 1968 and November 1974 to February 1975.

6.  There is no competent evidence of a current diagnosis or 
underlying pathology to account for the veteran's alleged 
stomach disorder with diarrhea and pain.

7.  There is no evidence of GERD in service or for many years 
thereafter and no competent evidence of a nexus between the 
veteran's current GERD and his periods of active service from 
June 1964 to January 1968 and November 1974 to February 1975.

8.  The RO received the veteran's claim for service 
connection for tinea pedis and chloracne on March 6, 2001.

9.  The RO received a claim for service connection for tinea 
pedis in May 1995; however, at that time, there was no 
competent evidence of a current diagnosis of the disorder.  

10.  There is no formal or informal claim for service for 
chloracne prior to March 6, 2001.   

11.  From March 6, 2001, the evidence reflects chloracne 
manifested by small lesions limited to the face without 
evidence of exudation, itching or disfigurement.

12.  From August 30, 2002, the veteran is assigned the 
maximum schedular evaluation under the specific diagnostic 
code for chloracne; there is no evidence of ulceration, 
exfoliation, crusting, or systemic or nervous manifestations, 
and no suggestion of exceptional repugnance associated with 
the lesions.  

13.  The evidence does not show that the veteran's 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for headaches.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for chronic ear infections is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Service connection for neuropathy is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

5.  Service connection for a prostate disorder is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Service connection for a stomach disorder with diarrhea 
and pain is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  Service connection for GERD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

8.  The criteria for an effective date earlier than March 6, 
2001 for the award of service connection for tinea pedis have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2005).  

9.  The criteria for an effective date earlier than March 6, 
2001 for the award of service connection for chloracne have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2005). 

10.  The criteria for an increased initial disability rating 
for chloracne, evaluated as 10 percent disabling from March 
6, 2001 and as 30 percent disabling from August 30, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7829 
(2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

11.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.114, 
Diagnostic Code 7336 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for headaches in 
a March 1993 rating decision.  The RO notified the veteran of 
the denial, but he did not initiate an appeal.  Therefore, 
the RO's decision of March 1993 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In the March 1993 rating decision, the RO denied service 
connection for headaches because there was no evidence of a 
chronic disorder in service or for years thereafter and no 
evidence of a nexus between current headaches and service.  
Evidence of record at the time of the decision consists of 
service medical records, various VA and private medical 
records, and several written statements from the veteran.

The Board finds that new and material evidence has been 
received since the March 1993 rating decision.  Specifically, 
the April 2003 statement from "J.S.," M.D., states that the 
veteran had documented headaches in service and that his 
current headache disability began during and was related to 
service.  This statement is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.  To that extent only, the 
appeal is granted.  As discussed below, additional action is 
required before the Board may appropriately proceed to 
adjudicate the merits of the appeal.   

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  The Board will address each service connection 
claim:

1.  Chronic Ear Infections

VA and private medical records reflect chronic problems with 
otitis externa.  See Blackburn v. Brown, 8 Vet. App. 97 
(1995) (otitis externa is inflammation of the external ear).  
However, service medical records are negative for any otitis 
externa.  Notes dated in December 1974 and January 1975 show 
treatment for a single episode of otitis media, which is a 
different disorder.  See Spalding v. Brown, 
10 Vet. App. 6 (1996) (otitis media is inflammation of the 
middle ear).  Otherwise, a notation in the report of the 
November 1967 separation examination indicates that the 
veteran reported frequent trouble with ears but that the 
trouble associated with chronic, frequent colds.  The ears 
were normal on physical examination.  Thus, service 
connection may not be granted based on chronicity in service 
or for a disorder first seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.

Moreover, there is no competent evidence of a nexus between 
the veteran's current chronic otitis externa and his periods 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
medical evidence or opinion that links otitis externa to any 
disease or injury incurred in service.  Although the veteran 
believes that the current infections are related to service, 
his lay opinion, offered without training or education in 
medicine, is not competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for chronic ear infections.  38 U.S.C.A. § 5107(b). 

2.  Neuropathy

The veteran alleges that he has pain in the neck, back, and 
upper and lower extremities due to neuropathy.  However, 
review of the claims folder reveals no competent evidence of 
a current diagnosis of neuropathy.  Service connection 
requires competent evidence of the existence of a current 
disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran is a lay person, not trained or educated 
in medicine, and therefore not competent to offer an opinion 
as to a medical diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 
2 Vet. App. at 494.  Simply stated, the veteran can no 
diagnose himself with this condition.  Because there is no 
evidence of a current disability, the preponderance of the 
evidence is against service connection for neuropathy.  
38 U.S.C.A.§ 5107(b).  The appeal is denied.     

3.  Prostate Disorder

VA medical records reflect findings and history of chronic 
prostatitis.  However, service medical records are negative 
for any chronic prostate problem.  A single entry in November 
1967 documented complaints of occasional discomfort and 
discharge.  On examination, prostate was slightly tender.  
There was no diagnosis of prostate disorder.  Thereafter, 
there is no finding or diagnosis associated with the 
prostate.  Therefore, service connection is not warranted 
based on chronicity in service.  38 C.F.R. § 3.303(b).  

The first post-service complaint of prostate problems is 
shown in VA records dated in April 1976, at which time the 
veteran reported acute prostate problems two years before and 
a two-week history of discharge and low back ache.  Physical 
examination was significant only for prostate tenderness.  
The physician stated that, based on the history and findings, 
a diagnosis of prostatitis was doubtful.  Thereafter, there 
is no evidence of complaint or diagnosis of prostatitis until 
February 1982, many years after the veteran's separation from 
service in February 1975.  Therefore, there is no significant 
evidence of immediate, continuous post-service complaints or 
findings associated with the prostate. Id.     

Moreover, review of the record reveals no competent evidence 
of a nexus between the current chronic prostatitis and the 
veteran's active service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  The veteran's personal opinion that a 
relationship exists between the current disorder and service 
is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a prostate disorder.  38 U.S.C.A. § 5107(b).
   
4.  Stomach Disorder With Diarrhea and Pain

Initially, the Board notes that the veteran is pursuing two 
additional claims for service connection for disorders of the 
gastrointestinal systems, ulcers and GERD.  The instant claim 
for service connection for a stomach disorder with diarrhea 
and pain, as a claim for a separate disorder, must be denied 
because there is no evidence of a current disability.  That 
is, medical evidence fails to disclose any underlying 
pathology, not otherwise associated with ulcers or GERD, to 
account for the veteran's complaints, which include pain.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Service connection requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  The veteran, as a lay person, is not competent 
to offer an opinion as to whether a current disability 
exists.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds that the preponderance of 
the evidence is against service connection for a stomach 
disorder with diarrhea and pain.  38 U.S.C.A. § 5107(b).          

5.  GERD

VA medical records show a current diagnosis of GERD.  
However, service connection must be denied because there is 
no evidence of GERD in service or for many years thereafter.  
38 C.F.R. § 3.303(b).  In fact, VA medical records reflect 
the initial diagnosis of GERD in January 2003.  Moreover, 
there is no competent evidence of a nexus between the current 
diagnosis of GERD and the veteran's active service.  Boyer, 
210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  The veteran, as 
a lay person, is not competent to offer an opinion as to 
whether there is a relationship between the current disorder 
and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for GERD.  38 U.S.C.A. § 5107(b).  The medical evidence, as a 
whole, provides much evidence against these claims. 

Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless an exception provides otherwise, service 
connection may not be granted earlier than the date of claim.  
Washington v. Gober, 10 Vet. App. 391, 393 (1997).  If a 
claim for disability compensation is received within one year 
after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO received the veteran's informal claim 
for service connection for tinea pedis and chloracne on March 
6, 2001, the current effective date of the award.  Because 
the claim was received more than one year after the veteran's 
separation from service in 1975, the provisions of 38 C.F.R. 
§ 3.400(b)(2) do not apply.  The Board must now determine 
whether there is any prior communication or correspondence 
that may serve as a claim for service connection.  See 
generally Servello v. Derwinski, 3 Vet. App. 196 (1992); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992)   

Review of the claims folder does not reveal, and the veteran 
does not identify, any prior formal or informal claim for 
service connection for chloracne.  The Board observes that, 
in the absence of a previous allowance or disallowance of 
compensation for chloracne, the receipt of VA medical records 
reflecting chloracne does not constitute a claim.  38 C.F.R. 
§ 3.157; Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Therefore, the effective date for service connection for 
chloracne may be no earlier than March 6, 2001.    

However, in May 1995, the veteran submitted a claim for 
disorders including "Athletis feet."  The RO apparently 
interpreted this claim as one for service connection for 
"arthritis of the feet," which it denied in a February 1996 
rating decision.  The Board interprets the claim as for 
"athlete's foot," which is tinea pedis.  Antonian v. Brown, 
4 Vet. App. 179, 181 (1993).  Thus, there is a claim for 
service connection for tinea pedis as of May 1995.  However, 
review of the record finds no competent evidence of a current 
diagnosis of tinea pedis at that time.  Service connection 
may no be granted if there is no current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Accordingly, 
service connection for tinea pedis may not be established 
effective from the May 1995 claim.  There is no formal or 
informal claim for tinea pedis thereafter until March 2001.  
See LaLonde, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 6, 
2001 for the award of service connection for chloracne and 
tinea pedis.  38 U.S.C.A. § 5107(b).  The appeal is denied.   

Increased Disability Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

When there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  However, where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


1.  Chloracne

The veteran appealed the initial disability rating assigned 
for chloracne.  The RO awarded a 10 percent rating from March 
6, 2001 by analogy to Diagnostic Code (Code) 7806, and a 30 
percent rating from August 30, 2002 under Code 7829.  
38 C.F.R. § 4.118.  

During the course of this appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, prior to August 30, 2002, the 
Board may apply only the previous version of the rating 
criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the November 2003 rating decision that 
awarded service connection and assigned the initial 
evaluations took these amendments into account.  Moreover, 
the January 2005 statement of the case addresses both the old 
and new rating criteria.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the previous version of the regulations, Code 7806, 
eczema, provides for a 
30 percent rating for disability with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
maximum 50 percent evaluation is assigned for disability with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disability is exceptionally 
repugnant.  38 C.F.R. 
§ 4.118, Code 7806 (in effect prior to August 30, 2002).  

In amending the rating criteria, VA added Code 7829, 
chloracne.  38 C.F.R. § 4.118 (2005).  Therefore, except as 
otherwise discussed above, as of the date of the amended 
criteria, no evaluation by analogy to a similar diagnostic 
code is required.  See 38 C.F.R. § 4.20.  Code 7829 provides 
for a maximum schedular rating of 
30 percent.     

As stated above, the veteran's chloracne is rated as 10 
percent disabling from March 6, 2001 through August 29, 2002.  
This evaluation is pursuant to the previous version of Code 
7806.  Evidence of record for this time period fails to 
demonstrate disability analogous to eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement to warrant a 30 percent rating.  Specifically, 
VA records reflect small lesions limited to the face area 
only, without evidence of exudation or itching.  There is no 
indication that the cysts cause disfigurement.  38 C.F.R. § 
4.7.      

As of August 30, 2002, the chloracne is rated as 30 percent 
disabling.  Considering the previous version of Code 7806, 
the Board does not find disability analogous to eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (in effect prior to 
August 30, 2002).  VA treatment records continued to reflect 
small cysts on the face.  Notes dated in February 2004 
indicated the presence of cysts on the face and back.  The 
report of the September 2003 VA dermatology examination 
described comedones on the left anterior shoulder, face, and 
back, with atrophic scars on the cheeks and post-inflammatory 
dark spots on the back and left leg.  The lesions were all 
superficial.  There is no evidence of ulceration, 
exfoliation, crusting, or systemic or nervous manifestations, 
and no suggestion of exceptional repugnance associated with 
the lesions.  38 C.F.R. § 4.7.  Therefore, no rating greater 
than 30 percent is warranted under the previous version of 
the rating criteria.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 
7-2003; VAOPGCPREC 
3-2000; Kuzma, supra.

As stated above, Code 7829 has a maximum schedular rating of 
30 percent.  Therefore, a higher rating may be obtained only 
on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  
However, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation, because there is no evidence or 
allegation of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for chloracne by the regular rating schedule.  
VAOPGCPREC 6-96.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased initial disability rating 
for chloracne, evaluated as 10 percent disabling from March 
6, 2001 and as 30 percent disabling from August 30, 2002.  
38 C.F.R. 
§ 4.3.  The appeal is denied. 

2.  Hemorrhoids

The RO evaluated hemorrhoids as noncompensable (zero percent 
disabling) under Code 7336, internal or external hemorrhoids.  
38 C.F.R. § 4.114.  A 10 percent rating is assigned when 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  

The report of the June 2004 VA examination is negative for 
evidence of large, thrombotic, or irreducible hemorrhoids, or 
for evidence of excessive redundant tissue.  During the 
examination, the veteran reported that he had only rare 
bleeding and that he used hemorrhoidal suppositories, which 
was confirmed by VA treatment and prescription records.  VA 
medical records otherwise contained no specific findings or 
complaints about hemorrhoids.  The overall disability picture 
reflected by this evidence does not more closely approximate 
the criteria for a compensable evaluation under Code 7336.  
38 C.F.R. § 4.7.  Similarly, there is no evidence of frequent 
hospitalizations or marked interference with employment to 
warrant referring the case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for hemorrhoids.  38 C.F.R. § 4.3.  The 
appeal is denied.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to assist.  That is, by letters dated in February 2002, March 
2003, August 2004, and April 2005, as well as information 
provided in the November 2003 and June 2004 rating decisions 
and January 2005 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Finally, the RO provided its notice before the 
rating decisions on appeal and the August 2004 and April 2005 
letters specifically asked the veteran to provide any 
evidence in his possession that pertained to the appeal.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, as well as claims for an earlier effective date and 
his petition to reopen a previously denied claim, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating for the service connection 
claims or an effective date for any of the disabilities on 
appeal.  In any event, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra.  In that regard, the Board observes that 
the petition to reopen the previously denied claim for 
service connection for headaches has been granted.  The RO 
will now have the opportunity to rectify any deficient 
notice.  Otherwise, the Board has concluded above that the 
preponderance of the evidence is against the remainder of 
veteran's claims, such that any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records as authorized by 
the veteran, and several relevant medical examinations.  The 
veteran has submitted additional private medical evidence, as 
well as numerous personal statements.  The Board acknowledges 
that the remand, discussed below, discusses the need for 
certain additional evidence.  However, for the issues decided 
above, the Board finds that there is no indication or 
allegation that any outstanding evidence is relevant or 
carries any possibility or resulting in a benefit for the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(the Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  Therefore, the 
Board finds no reasonable basis to delay the adjudication of 
the claims above pending completion of the development sought 
on remand.    


ORDER

As new and material evidence has been received, the claim for 
service connection for headaches is reopened.  To that 
extent, the appeal is granted.  

Service connection for chronic ear infections, neuropathy, a 
prostate disorder, a stomach disorder with diarrhea and pain, 
and GERD is denied.  

An effective date earlier than March 6, 2001 for the award of 
service connection for tinea pedis is denied.

An effective date earlier than March 6, 2001 for the award of 
service connection for chloracne is denied.     

An increased initial disability rating for chloracne, 
evaluated as 10 percent disabling from March 6, 2001 and as 
30 percent disabling from August 30, 2002 is denied. 

A compensable disability rating for hemorrhoids is denied.  


REMAND

The Board finds that a remand is required for several issues 
on appeal.  First, with respect to the petition to reopen 
claims for service connection for residuals of a back injury 
and service connection for ulcers, as well as the claim for 
service connection for headaches on the merits, the Board 
finds that a remand is required to first address inextricably 
intertwined claims.  In March 2003 correspondence, the 
veteran alleged clear and unmistakable error in the previous 
denials of service connection for residuals of a back injury 
in 1978, headaches in 1993, and ulcers in 1996.  The 
representative's June 2006 brief reasserted the claim of 
clear and unmistakable error in the 1993 denial of service 
connection for headaches.  The RO has not adjudicated these 
claims of clear and unmistakable error.  

In this regard, as the Court has stated:

Advancing different arguments [or, in this case, 
claims] at successive stages of the appellate 
process does not serve the interests of the 
parties or the Court.  Such a practice hinders the 
decision-making process and raises the undesirable 
specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

Some claims are so intimately connected or related to each 
other that they should not be subject to piecemeal decision-
making or appellate litigation.  Smith v. Gober, 236 F.3d 
1370, 1372 (Fed. Cir. 2001).  See generally Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).  Because the allegations of clear and unmistakable 
error are so intimately connected to these issues on appeal, 
the Board finds that the former allegations must be 
investigated and adjudicated before the issues currently on 
appeal may be considered.  

Second, with respect to the petition to reopen the claim for 
service connection for inadequate personality with insomnia, 
the Board observes that the veteran submitted an April 2005 
psychological evaluation in a timely manner after the RO 
certified the appeal to the Board.  However, he did not waive 
initial RO consideration of this evidence, which is relevant 
to the issue on appeal.  38 C.F.R. § 20.1304.  Therefore, a 
remand is required to secure RO consideration of this 
evidence in the first instance.

Third, with respect to the claim for service connection for 
PTSD, a remand is required for to comply with the duty to 
assist and to preserve the veteran's due process rights.  The 
RO previously attempted to secure verification of the 
veteran's alleged in-service stressor, but did not provide 
detailed information to the U.S Army and Joint Services 
Center Records Research Center (JSRRC).  The subsequent reply 
indicated that there was insufficient information to conduct 
a search.  The Board's review of the claims folder reveals 
sufficiently specific stressor information in the veteran's 
March 2003 statement to again attempt to verify the his 
allegations.

In addition, within the allotted time after certification of 
the appeal to the Board, the veteran submitted the report of 
an April 2005 psychological evaluation.  The report states 
that the evaluation was conducted in connection with the 
veteran's claim for disability from the Social Security 
Administration.  VA's duty to assist includes obtaining and 
considering any relevant records from the Social Security 
Administration.  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The RO 
should secure these records.  

Similarly, the veteran has submitted partial records in 
connection with his claim for worker's compensation and 
disability retirement from the U.S. Postal Service, 
ostensibly related to his PTSD.  Complete records should be 
obtained.

Finally, as discussed above, although the veteran submitted 
the April 2005 psychological evaluation report in a timely 
manner, he did not waive initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  This evidence is relevant to 
the claim for service connection for PTSD.  The RO must be 
sure to evaluate the evidence when it readjudicates the 
claim.   
   
Accordingly, the case is REMANDED for the following action:

1.  Secure from the Social Security 
Administration records associated with the 
veteran's current disability claim, to 
include any disability determination and 
all associated medical records.  If no 
records are available, obtain a response 
to that effect and associate it with the 
claims folder. 

2.  Secure from the Office of Personnel 
Management all available records 
associated with the veteran's claim for 
worker's compensation and disability 
retirement from the U.S. Postal Service.  
If no records are available, obtain a 
response to that effect and associate it 
with the claims folder.

3.  Request from the U.S. Army and Joint 
Services Records Research Center and ask 
for verification of the following 
stressors: (a) in January 1967, at the 
base where the veteran was stationed upon 
his arrival in Vietnam, experiencing an 
attack by the Viet Cong that lasted for 
several days, and; (b) in late January 
1967 or early February 1967, at his base 
at Phan Rang, experiencing an explosion 
that knocked him out of his bunk.  Provide 
all necessary service documents and other 
information to facilitate the search.  

4.  Adjudicate the veteran's claims of 
clear and unmistakable error in the 
denials of service connection for 
residuals of a back injury in 1978, 
headaches in 1993, and ulcers in 1996.

5.  Ensure the proper completion of the 
above development, as well as any other 
development deemed necessary, then 
readjudicate the issues of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
residuals of a back injury, whether new 
and material evidence has been received to 
reopen a claim for service connection for 
inadequate personality with insomnia, 
whether new and material evidence has been 
received to reopen a claim for service 
connection for ulcers, service connection 
for headaches on the merits, and service 
connection for PTSD.  If the disposition 
of any claim remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


